DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-24  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 10539661 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of current Application have the same scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 14, 22  and claims bellow are rejected under 35 U.S.C. 103 as being unpatentable over BAEG  WO 2013176362 A1.
Regarding claims bellow Baeg teaches
1. A light detection and ranging (LIDAR) device, comprising:
a rotating board(240) arranged perpendicular to an axis of rotation;(fig. 2)
an electronics board(251, 261, 262 “ It consists of two optical transmission and reception modules 261 and 262 including first and second optical processors 261c and 262c for generating an electrical signal from the light passing through 261b and 262b.”) oriented perpendicular to the rotating board(240);(fig. 6)
a plurality of light directing elements(253(a, b)) mounted to the electronics boards and configured to rotate about the axis of rotation(fig. 6), each configured to emit a beam of illumination light from the LIDAR device at a different angle with respect to the axis of rotation(fig. 8 one source forms angle coverage (-30:10) second one (-8:8) ); and
a plurality of light detecting elements(261c, 262c), each corresponding to one of the plurality of light emitting elements.(fig. 6 each sensor directed towards the source corresponding to that direction)
 but does not teach
a plurality of light emitting elements
Although Baeg does not teach plurality light emitting elements but rather creating two beams  and direct then to different regions from single source it is obvious to have two different sources instead of one in order to separately control the power output of each individual source and achieve balance between illumination power , distance coverage and eye safety. 

14, 22 A light emission and collection engine, comprising:
a rotating electronics board(240) having a planar surface arranged perpendicular to an axis of rotation;(fig. 6)
an intermediate electronics board(251, 261, 262)  coupled to the rotating electronics(240) board such that the intermediate electronics boards is oriented perpendicular to the planar surface of the rotating electronics board;(fig. 6)
a plurality of light directing elements(253(a, b)) mounted to the intermediate electronics board configured to rotate about the axis of rotation(fig. 6), and configured to emit a beam of illumination light at a different angle with respect to the axis of rotation, (fig. 8)
a plurality of light detecting elements(261c, 262c) each corresponding to one of the plurality of light emitting elements(fig. 6), wherein each of the plurality of light detecting elements is configured to detect an amount of the measurement pulse reflected from each different spot of the three dimensional environment illuminated by each corresponding beam of illumination light and generates an output signal indicative of the detected amount of light.( “ It consists of two optical transmission and reception modules 261 and 262 including first and second optical processors 261c and 262c for generating an electrical signal from the light passing through 261b and 262b.”)
but does not explicitly teach
a plurality of light emitting elements
wherein at least one of the plurality of light emitting elements is configured to emit a beam of illumination light that is substantially parallel with the axis of rotation;
Although Baeg does not teach plurality light emitting elements but rather creating two beams  and direct then to different regions from single source it is obvious to have two different sources instead of one in order to separately control the power output of each individual source and achieve balance between illumination power , distance coverage and eye safety. 
Although Baeg does not teach “wherein at least one of the plurality of light emitting elements is configured to emit a beam of illumination light that is substantially parallel with the axis of rotation” it is just a matter of design choice in order to direct the light into desired region of interest. 



2. The LIDAR device of Claim 1, further comprising: a housing fixable to an object from which LIDAR measurements are made; and a stationary electronics(implicit vehicle cpu) board mechanically coupled to the housing.(page 1 background-art.  )

3, 24 The LIDAR device of claim 1, further comprising a computing system configured to receive the output signal indicative of the detected amount of light; convert the output signal to a digital signal; and determine a time of flight of the measurement pulse from the LIDAR device to the particular spot of the three dimensional environment and back to the LIDAR device based on the digital signal. (implicit it is vehicle radar)

4. The LIDAR device of Claim 1, further comprising: an illumination optics subsystem of the LIDAR device(fig. 6); a collection optics subsystem of the LIDAR device(fig. 6); and 
Although does not teach an intermediate electronics board that spatially separates and optically obscures the illumination optics subsystem from the collection optics subsystem
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Baeg in order to avoid leakage from the source to the receiver and therefore avoid blinding of the detector. 
 Although Baeg does not explicitly teach
9, 15 The LIDAR device of claim 1, further comprising: a plurality of overmolded lenses each fixedly coupled to one of the plurality of light detecting elements.  
10, 19 The LIDAR device of claim 9, wherein one or more of the plurality of overmolded lenses is a domed lens or a compound parabolic concentrator (CPC).  

12, 21 The LIDAR device of claim 1, wherein two or more of the plurality of light emitting elements are configured to emit light sequentially.  
This is just a obvious modification in order to achieve desired beam quality and focusing. 
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Baeg in order to achieve desire beam quality and illumination pattern.


11, 20 The LIDAR device of claim 1, wherein two or more of the plurality of light emitting elements are configured to emit light simultaneously.  .(inherent in the art as source illuminates simultaneously two spots)
13. The LIDAR device of claim 1, wherein a first group of light emitting elements are triggered to emit light substantially simultaneously, and, after a programmed period of time has elapsed, a second group of the plurality of light emitting elements are triggered to emit light substantially simultaneously.(inherent in the art as source illuminates simultaneously two spots)

Regarding claim 5 Baeg teaches
5. The LIDAR device of claim 1, further comprising; and a collection optics subsystem configured to focus the collected light onto each respective light detecting element of the plurality of light detecting elements.(fig. 6)
But does not teach
an illumination optics subsystem configured to collimate the beams of light emitted from the plurality of light emitting elements
it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Baeg in order to achieve desire beam quality and illumination pattern in the specific direction.

Allowable Subject Matter
Claims 6-8, 17, 18, 23  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645